IN THE COURT OF CRIMINAL APPEALS

OF THE STATE OF TEXAS

 

No. AP-75,793

 



EX PARTE ROBERT MORROW, Respondent




ORDER TO SHOW CAUSE AND TO FILE BRIEF

FROM HARRIS COUNTY

 

 The Order was delivered per curiam.

ORDER


	Robert Morrow, attorney of record for appellant in Cause No. AP-75,793, 
styled The State of Texas v. Roosevelt Smith, Jr., Trial Court No. 1045419, from the
263rd  Judicial District Court of Harris County, filed a motion for extension of time
in which to file appellant's brief in this Court.
	On February 14, 2008 this Court granted the motion for extension of time until
July 7, 2008, for the filing of the brief in Cause No. AP-75,793.  The Order recited
that "NO FURTHER MOTIONS FOR EXTENSION OF TIME TO FILE
APPELLANT'S BRIEF WILL BE ENTERTAINED."
	On July 10, 2008, this Court denied Appellant's motion to abate.  Further, the
Court has this day denied Appellant's motion for extension of time to file the Brief. 
	The brief has not yet been filed by the said ROBERT MORROW, in violation
of the Court's Order extending the due date to July 7, 2008.
 NOW, THEREFORE IT IS ORDERED BY THE COURT OF CRIMINAL
APPEALS, that Robert Morrow shall file said brief and show cause why counsel
should not be held in contempt of this Court for failing to file the brief by the date it
was due. Robert Morrow is ordered to file, with the Clerk of this Court, counsel's
sworn affidavit and if necessary, affidavits of other  persons, on or before September
1, 2008.  The affidavits shall state facts that deny or excuse Robert Morrow's
contempt, if there are any such facts. Robert Morrow shall also file  Appellant's brief
on or before that date, September 1, 2008.
	It is further ORDERED by this Court that the Clerk of this Court shall issue
NOTICE TO SHOW CAUSE AND TO FILE BRIEF commanding Robert Morrow
file appellant's brief and to show cause, in the manner and within the time specified
in this Order, why counsel should not be held in contempt of this Court for failing to
timely file appellant's brief. A copy of this Order shall accompany the Notice.
 IT IS SO ORDERED ON THIS THE 11th DAY OF AUGUST, 2008.